21 F.3d 421NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
Genie BASKIR, individually, Plaintiff Appellant,andTom Morris, d/b/a Yesterworld (USA), Plaintiff,v.William ("Bill") STEWART, individually;  Merrie Stewart,individually;  Andrew Ottaway, individually, Defendants,v.Penny Carr, individually;  Art's Mobile Homes, Incorporated,Third Party Defendants Appellees,andEarle V. "Buddy" Almy, Jr., individually;  George E. Smith,individually;  Bill Stewart, Incorporated, ThirdParty Defendants.
No. 93-1692.
United States Court of Appeals, Fourth Circuit.
Submitted January 21, 1994.Decided April 12, 1994.

Appeal from the United States District Court for the Eastern District of Virginia, at Alexandria.  T.S. Ellis, III, District Judge.  (CA-93-517-A)
Genie Baskir, appellant pro se.
David Clifton Schroeder, Murphy, McGettigan, Richards & West, P.C., Alexandria, Va., for appellees.
E.D.Va.
DISMISSED.
Before PHILLIPS, MURNAGHAN, and WILKINSON, Circuit Judges.
PER CURIAM:


1
Appellant appeals from an order remanding the underlying case back to state court.  We dismiss the appeal for lack of jurisdiction because the order is not appealable.  The action was removed under 28 U.S.C. Sec. 1441(b) (1988);  consequently, the district court's order remanding the action to state court is not reviewable.  28 U.S.C. Sec. 1447(d) (1988).


2
We dismiss the appeal.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

DISMISSED